Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/22 has been entered.
Response to Amendment
Claim 17 has been canceled.  Claims 1-16 have been amended.  Claims 1-16 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 12/7/22.


Response to Arguments
Applicant's arguments filed 12/7/22 have been fully considered but they are not persuasive. 
With regards to claim 1, Applicant argues “Funke does not teach or suggest determining a boost mode scale factor and determining a boost pressure target based on the boost mode scale factor” (see Remarks filed 12/7/22, Page 5).  The Examiner does not find this argument persuasive.  The specification of the instant disclosure does not appear to give a special definition to “boost mode scale factor” beyond that it is a value which can be multiplied by (Para 236 of US2021/0131366 (PGPUB of instant disclosure) - “…Step 1546 determines whether the boost pressure is less than the target boost times a scale factor …”) and therefore the words are given their plain meaning (MPEP 2111.01 I). Webster’s dictionary defines factor as “any of the numbers or symbols in mathematics that when multiplied together form a product” (“factor.” Merriam-Webster.com. 2022. https://www.merriam-webster.com (15 December 2022)).  Funke (U.S. 2007/0289302) discloses determining such a factor in Para 27 - “…The processor 72 determines boost, for example, by selecting a boost value from a boost map 150 (or lookup table) based on the engine speed and rack position signals…”.  Further, Funke discloses determining a boost pressure target (Para 29 - “Boosttarget”) based on the boost mode scale factor (Para 27 - “boost”)(see Fig. 2 at box 154 and Para 29 - “…processor combines the boost offset and boost values in box 154 and to obtain a target boost value…”). 
With regards to claim 1, Applicant appears to argue that boost map 150 of Funke fails to disclose the limitation requiring “a user interface comprising at least one of a multiple position switch, a touch screen, and a button” (see Remarks filed 12/7/22, Page 5).  The Examiner does not find this argument persuasive.  In the rejection of claims 1 detailed below, boost map 150 of Funke is not relied upon for a disclosure of “a user interface comprising at least one of a multiple position switch, a touch screen, and a button”, rather element 54 of Funke is relied upon.  Element 54 of Funke is a type of user interface comprising a multiple position switch as described in Para 21 - “…third means 54 may include an operator command input device of the analog or digital type. For example, the position may be based on operator input of a lever or pedal connected to operate a potentiometer or encoder…”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funke et al. (U.S. 2007/0289302).
Re claim 1:
Funke discloses a method (Figs. 1-2; Para 6) of controlling a wastegate (28, wastegate valve - Para 16) comprising: 
receiving a selection signal (Para 21 - “responsive rack position signal”) from a user interface (54, third means - Para 21 (a type of user interface as described in Para 21 - “…third means 54 may include an operator command input device of the analog or digital type. For example, the position may be based on operator input of a lever or pedal connected to operate a potentiometer or encoder…”)) comprising at least one of a multiple position switch (see Fig. 1 at element 54 and Para 21 - “…third means 54 may include an operator command input device of the analog or digital type. For example, the position may be based on operator input of a lever or pedal connected to operate a potentiometer or encoder…” (a type of multiple position switch)), a touch screen, and a button;
determining a boost mode scale factor (Para 27 - “boost” (shown in Fig. 2 at output of element 150)) based on the selection signal (Para 27 - “…The processor 72 determines boost, for example, by selecting a boost value from a boost map 150 (or lookup table) based on the engine speed and rack position signals…”);
a step of determining a boost pressure target (Para 29 - “Boosttarget”) based on the boost mode scale factor (Para 27 - “boost”)(see Fig. 2 at box 154 and Para 29 - “…processor combines the boost offset and boost values in box 154 and to obtain a target boost value…”); 
a step of measuring a boost pressure (see Fig. 2 at 158 and Para 29 - “…The actual boost, box 158, is the boost being sensed by the second means 50…”) to obtain a measured boost pressure (Para 29 - “Boostactual” (output of element 156 in Fig. 2 is a type of measured boost pressure as described in Para 29)); 
a step of determining a boost pressure error (Para 29 - “Boosterror”) from the measured boost pressure (Para 29 - “Boostactual”) and the boost pressure target (Para 29 - “Boosttarget”)(see Fig. 2 at 156 and Para 29 - “…The boost error in box 156 is determined as a difference between actual and target boost values (Boostactual-Boosttarget=Booserror)…”);
a step of determining a wastegate position change (see Fig. 2 at 160 and Para 40 - “proportional valve signal” (a type of wastegate position change as described in Para 41 - “…the proportional valve signal determined in box 160 is used to move the proportional valve 102, box 166, an amount which is sufficient to establish a fluid flow rate adequate to move the rod 88 to a position at which an appropriate amount of exhaust flow is bypassed by the wastegate valve 28, box 170…”)) based on the boost pressure error (see Fig. 2 and Para 40 - element 160 is shown based on output of element 156 as described in Para 40 - “…the control signal delivered is related to boost error, box 156. As a result, the control signal delivered is used to determine an appropriate proportional valve signal, box 160…”); and
a step of changing the wastegate position (see Fig. 1 at 28) corresponding to the wastegate position change (Para 40 - “proportional valve signal”)(see Fig. 2 at 170 and Paras 40-41 - “…the proportional valve signal determined in box 160 is used to move the proportional valve 102, box 166, an amount which is sufficient to establish a fluid flow rate adequate to move the rod 88 to a position at which an appropriate amount of exhaust flow is bypassed by the wastegate valve 28, box 170…”).
Re claim 2:
Funke discloses the method (Figs. 1-2) of claim 1 (as described above), wherein when the boost pressure error (Para 29 - “Boosterror”) is greater than a threshold (see Fig. 1 at element 28, Fig. 2, Paras. 16, 29, 40-41, and Para 44; Para 16 describes - “…the wastegate valve is infinitely variable, positions between open and closed determine different bypass characteristics…”; Para 29 describes that Boostactual-Boosttarget=Boosterror; Paras 40-41 describes - “…the control signal delivered is related to boost error, box 156. As a result, the control signal delivered is used to determine an appropriate proportional valve signal, box 160, for controlling the actuation of the proportional valve 102…the proportional valve signal determined in box 160 is used to move the proportional valve 102, box 166, an amount which is sufficient to establish a fluid flow rate adequate to move the rod 88 to a position at which an appropriate amount of exhaust flow is bypassed by the wastegate valve 28, box 170. The substantially constant pressure fluid supply 104, box 168, is regulated by the proportional valve 102 to position the wastegate valve 28…” (describes how the control signal is determined from the Boosterror); and Para 44 describes that “…In situations where a large boost increase is required, the control signal delivered to move the proportional valve 102 is of a magnitude greater than when a small boost increase is required…” (proportional control of element 28 is shown/described based on Boosterror, per Para 16 this allows for the wastegate to be “infinitely variable” between closed and open positions, there must be values of Boosterror which result in these open and closed positions and there must be an intermediate value of “Boosterror” which is a type of threshold because a “Boosterror” above this intermediate value results in more position change of element 28 and a “Boosterror” less than this intermediate value results in less position change of element 28)), generating more change in the position of the wastegate (see Fig. 1 at 28) than when the boost pressure error (Para 29 - “Boosterror”) is less than the threshold (see Fig. 1 at element 28, Fig. 2, Paras. 16, 29, 40-41, and Para 44; (proportional control of element 28 is shown/described based on Boosterror, per Para 16 this allows for the wastegate to be “infinitely variable” between closed and open positions, there must be values of Boosterror which result in these open and closed positions and there must be an intermediate value of “Boosterror” which is a type of threshold because a “Boosterror” above this intermediate value results in more position change of element 28 and a “Boosterror” less than this intermediate value results in less position change of element 28)).
Re claim 3:
Funke discloses the method (Figs. 1-2) of claim 1 (as described above), wherein when a distance between the measured boost pressure (Para 29 - “Boostactual”) and the boost pressure target (Para 29 - “Boosttarget”)(see Fig. 2 and Para 29 - output of element 156 (which is “Boosterror” per Para 29) is shown/described as a type of distance between “Boostactual” and “Boosttarget”) is greater than a threshold (see Fig. 1 at element 28, Fig. 2, Paras. 16, 29, 40-41, and Para 44; Para 16 describes - “…the wastegate valve is infinitely variable, positions between open and closed determine different bypass characteristics…”; Para 29 describes that Boostactual-Boosttarget=Boosterror; Paras 40-41 describes - “…the control signal delivered is related to boost error, box 156. As a result, the control signal delivered is used to determine an appropriate proportional valve signal, box 160, for controlling the actuation of the proportional valve 102…the proportional valve signal determined in box 160 is used to move the proportional valve 102, box 166, an amount which is sufficient to establish a fluid flow rate adequate to move the rod 88 to a position at which an appropriate amount of exhaust flow is bypassed by the wastegate valve 28, box 170. The substantially constant pressure fluid supply 104, box 168, is regulated by the proportional valve 102 to position the wastegate valve 28…” (describes how the control signal is determined from the Boosterror); and Para 44 describes that “…In situations where a large boost increase is required, the control signal delivered to move the proportional valve 102 is of a magnitude greater than when a small boost increase is required…” (proportional control of element 28 is shown/described based on Boosterror, per Para 16 this allows for the wastegate to be “infinitely variable” between closed and open positions, there must be values of Boosterror which result in these open and closed positions and there must be an intermediate value of “Boosterror” which is a type of threshold because a “Boosterror” above this intermediate value results in more position change of element 28 and a “Boosterror” less than this intermediate value results in less position change of element 28)), generating different change in the position of the wastegate position change (see Fig. 1 at 28) than when the distance (see Fig. 2 at output of element 156) is less than the threshold (see Fig. 1 at element 28, Fig. 2, Paras. 16, 29, 40-41, and Para 44; (proportional control of element 28 is shown/described based on Boosterror, per Para 16 this allows for the wastegate to be “infinitely variable” between closed and open positions, there must be values of Boosterror which result in these open and closed positions and there must be an intermediate value of “Boosterror” which is a type of threshold because a “Boosterror” above this intermediate value results in more position change of element 28 and a “Boosterror” less than this intermediate value results in less position change of element 28 (more position change is different than less position change))).


Re claim 4:
Funke discloses the method (Figs. 1-2) of claim 1 (as described above), wherein when a distance between the measured boost pressure (Para 29 - “Boostactual”) and the boost pressure target (Para 29 - “Boosttarget”)(see Fig. 2 and Para 29 - output of element 156 (which is “Boosterror” per Para 29) is shown/described as a type of distance between “Boostactual” and “Boosttarget”) is greater than a threshold (see Fig. 1 at element 28, Fig. 2, Paras. 16, 29, 40-41, and Para 44; Para 16 describes - “…the wastegate valve is infinitely variable, positions between open and closed determine different bypass characteristics…”; Para 29 describes that Boostactual-Boosttarget=Boosterror; Paras 40-41 describes - “…the control signal delivered is related to boost error, box 156. As a result, the control signal delivered is used to determine an appropriate proportional valve signal, box 160, for controlling the actuation of the proportional valve 102…the proportional valve signal determined in box 160 is used to move the proportional valve 102, box 166, an amount which is sufficient to establish a fluid flow rate adequate to move the rod 88 to a position at which an appropriate amount of exhaust flow is bypassed by the wastegate valve 28, box 170. The substantially constant pressure fluid supply 104, box 168, is regulated by the proportional valve 102 to position the wastegate valve 28…” (describes how the control signal is determined from the Boosterror); and Para 44 describes that “…In situations where a large boost increase is required, the control signal delivered to move the proportional valve 102 is of a magnitude greater than when a small boost increase is required…” (proportional control of element 28 is shown/described based on Boosterror, per Para 16 this allows for the wastegate to be “infinitely variable” between closed and open positions, there must be values of Boosterror which result in these open and closed positions and there must be an intermediate value of “Boosterror” which is a type of threshold because a “Boosterror” above this intermediate value results in more position change of element 28 and a “Boosterror” less than this intermediate value results in less position change of element 28)), generating more change in the position of the wastegate position change (see Fig. 1 at 28) than when the distance (see Fig. 2 at output of element 156) is less than the threshold (see Fig. 1 at element 28, Fig. 2, Paras. 16, 29, 40-41, and Para 44; (proportional control of element 28 is shown/described based on Boosterror, per Para 16 this allows for the wastegate to be “infinitely variable” between closed and open positions, there must be values of Boosterror which result in these open and closed positions and there must be an intermediate value of “Boosterror” which is a type of threshold because a “Boosterror” above this intermediate value results in more position change of element 28 and a “Boosterror” less than this intermediate value results in less position change of element 28)).
Re claim 5:
Funke discloses the method (Figs. 1-2) of claim 1 (as described above), wherein the step of determining the wastegate position change (see Fig. 2 at 160) comprises determining the wastegate position change based on a lookup table (Para 27 - “lookup table”; Para 28 - “lookup table”)(see Fig. 2 - 160 is shown based on output of boxes 150 and 152, which are determined based on lookup tables per Paras 27 and 28).
Re claim 6:
Funke discloses the method (Figs. 1-2) of claim 1 (as described above), wherein the step of determining the boost pressure error (Para 29 - “Boosterror”) comprises determining the boost pressure error by subtracting the measured boost pressure (Para 29 - “Boostactual”) from the boost pressure target (Para 29 - “Boosttarget”)(see Fig. 2 at 156 and Para 29 - “…The boost error in box 156 is determined as a difference between actual and target boost values (Boostactual-Boosttarget=Booserror)…”).
Re claim 7:
Funke discloses the method (Figs. 1-2) of claim 1 (as described above), wherein the step of determining the boost pressure target (Para 29 - “Boosttarget”) comprises determining the boost pressure target in response to engine speed (Para 27 - “engine speed”) and throttle position (Para 27 - “rack position” (a type of throttle position as shown in Fig. 1 at element 54 and as described in Para 21))(see Fig. 2 at 154 and Paras 27-29 (“Boosttarget” is shown/described determined based on engine speed and throttle position)).
Re claim 8:
Funke discloses the method (Figs. 1-2) of claim 1 (as described above), wherein the step of determining the boost pressure target (Para 29 - “Boosttarget”) comprises determining the boost pressure target in response to engine speed (Para 27 - “engine speed”), throttle position (Para 27 - “rack position” (a type of throttle position as shown in Fig. 1 at element 54 and as described in Para 21)), and barometric pressure (Para 28 - “barometric pressure”)(see Fig. 2 at 154 and Paras 27-29 (“Boosttarget” is shown/described determined based on engine speed, throttle position, and barometric pressure)).
Re claim 9:
Funke discloses a system (Figs. 1-2) comprising: 
a user selectable interface (54, third means - Para 21 (a type of user selectable interface as described in Para 21 - “…third means 54 may include an operator command input device of the analog or digital type. For example, the position may be based on operator input of a lever or pedal connected to operate a potentiometer or encoder…”)) generating a boost mode scale factor (Para 27 - “boost” (shown in Fig. 2 at output of element 150))( Para 27 - “…The processor 72 determines boost, for example, by selecting a boost value from a boost map 150 (or lookup table) based on the engine speed and rack position signals…”); 
a boost pressure sensor (50, second means 50 senses the boost pressure - Para 20) generating a measured boost pressure signal (Para 29 - “Boostactual”)(Para 29 - “…The actual boost, box 158, is the boost being sensed by the second means 50…”); 
a controller (58, control means - Para 25) programmed to determine a boost pressure error (Para 29 - “Boosterror”) from the boost pressure signal (Para 29 - “Boostactual”) and a boost pressure target (Para 29 - “Boosttarget”)(see Fig. 2 at 156 and Para 29 - “…The boost error in box 156 is determined as a difference between actual and target boost values (Boostactual-Boosttarget=Booserror)…”), and determine a wastegate position change (see Fig. 2 at 160 and Para 40 - “proportional valve signal” (a type of wastegate position change as described in Para 41 - “…the proportional valve signal determined in box 160 is used to move the proportional valve 102, box 166, an amount which is sufficient to establish a fluid flow rate adequate to move the rod 88 to a position at which an appropriate amount of exhaust flow is bypassed by the wastegate valve 28, box 170…”)) based on the boost pressure error (Para 29 - “Boosterror”)(see Fig. 2 and Para 40 - element 160 is shown based on output of element 156 as described in Para 40 - “…the control signal delivered is related to boost error, box 156. As a result, the control signal delivered is used to determine an appropriate proportional valve signal, box 160…”), said boost pressure target (Para 29 - “Boosttarget”) based on the boost mode scale factor (Para 27 - “boost”)(see Fig. 2 at box 154 and Para 29 - “…processor combines the boost offset and boost values in box 154 and to obtain a target boost value…”); and
a wastegate (28, wastegate valve - Para 16) actuator (80, actuator means - Para 25) coupled to the controller (58) changing a position (see Fig. 1 at 28) of the wastegate (28) based on the wastegate position change (Para 40 - “proportional valve signal”)(see Fig. 2 at 170 and Paras 40-41 - “…the proportional valve signal determined in box 160 is used to move the proportional valve 102, box 166, an amount which is sufficient to establish a fluid flow rate adequate to move the rod 88 to a position at which an appropriate amount of exhaust flow is bypassed by the wastegate valve 28, box 170…”).
Re claim 10:
Funke discloses the system (Figs. 1-2) of claim 9 (as described above), wherein the controller (58) is programmed to generate more change in the position of the wastegate (see Fig. 1 at 28) than when the boost pressure error (Para 29 - “Boosterror”) is greater than a threshold (see Fig. 1 at element 28, Fig. 2, Paras. 16, 29, 40-41, and Para 44; Para 16 describes - “…the wastegate valve is infinitely variable, positions between open and closed determine different bypass characteristics…”; Para 29 describes that Boostactual-Boosttarget=Boosterror; Paras 40-41 describes - “…the control signal delivered is related to boost error, box 156. As a result, the control signal delivered is used to determine an appropriate proportional valve signal, box 160, for controlling the actuation of the proportional valve 102…the proportional valve signal determined in box 160 is used to move the proportional valve 102, box 166, an amount which is sufficient to establish a fluid flow rate adequate to move the rod 88 to a position at which an appropriate amount of exhaust flow is bypassed by the wastegate valve 28, box 170. The substantially constant pressure fluid supply 104, box 168, is regulated by the proportional valve 102 to position the wastegate valve 28…” (describes how the control signal is determined from the Boosterror); and Para 44 describes that “…In situations where a large boost increase is required, the control signal delivered to move the proportional valve 102 is of a magnitude greater than when a small boost increase is required…” (proportional control of element 28 is shown/described based on Boosterror, per Para 16 this allows for the wastegate to be “infinitely variable” between closed and open positions, there must be values of Boosterror which result in these open and closed positions and there must be an intermediate value of “Boosterror” which is a type of threshold because a “Boosterror” above this intermediate value results in more position change of element 28 and a “Boosterror” less than this intermediate value results in less position change of element 28)).
Re claim 11:
Funke discloses the system (Figs. 1-2) of claim 9 (as described above), wherein the controller (58) is programmed to generate a different wastegate position change when the boost pressure error (Para 29 - “Boosterror”) is greater than a threshold (see Fig. 1 at element 28, Fig. 2, Paras. 16, 29, 40-41, and Para 44; Para 16 describes - “…the wastegate valve is infinitely variable, positions between open and closed determine different bypass characteristics…”; Para 29 describes that Boostactual-Boosttarget=Boosterror; Paras 40-41 describes - “…the control signal delivered is related to boost error, box 156. As a result, the control signal delivered is used to determine an appropriate proportional valve signal, box 160, for controlling the actuation of the proportional valve 102…the proportional valve signal determined in box 160 is used to move the proportional valve 102, box 166, an amount which is sufficient to establish a fluid flow rate adequate to move the rod 88 to a position at which an appropriate amount of exhaust flow is bypassed by the wastegate valve 28, box 170. The substantially constant pressure fluid supply 104, box 168, is regulated by the proportional valve 102 to position the wastegate valve 28…” (describes how the control signal is determined from the Boosterror); and Para 44 describes that “…In situations where a large boost increase is required, the control signal delivered to move the proportional valve 102 is of a magnitude greater than when a small boost increase is required…” (proportional control of element 28 is shown/described based on Boosterror, per Para 16 this allows for the wastegate to be “infinitely variable” between closed and open positions, there must be values of Boosterror which result in these open and closed positions and there must be an intermediate value of “Boosterror” which is a type of threshold because a “Boosterror” above this intermediate value results in more position change of element 28 and a “Boosterror” less than this intermediate value results in less position change of element 28)) versus when the boost pressure error (Para 29 - “Boosterror”) is less than the threshold (see Fig. 1 at element 28, Fig. 2, Paras. 16, 29, 40-41, and Para 44; (proportional control of element 28 is shown/described based on Boosterror, per Para 16 this allows for the wastegate to be “infinitely variable” between closed and open positions, there must be values of Boosterror which result in these open and closed positions and there must be an intermediate value of “Boosterror” which is a type of threshold because a “Boosterror” above this intermediate value results in more position change of element 28 and a “Boosterror” less than this intermediate value results in less position change of element 28 (more position change is different than less position change))).
Re claim 12:
Funke discloses the system (Figs. 1-2) of claim 9 (as described above), wherein the controller (58) is programmed to generate less change in the position of the  wastegate (see Fig. 1 at 28) when the boost pressure error (Para 29 - “Boosterror”) is less than a threshold (see Fig. 1 at element 28, Fig. 2, Paras. 16, 29, 40-41, and Para 44; Para 16 describes - “…the wastegate valve is infinitely variable, positions between open and closed determine different bypass characteristics…”; Para 29 describes that Boostactual-Boosttarget=Boosterror; Paras 40-41 describes - “…the control signal delivered is related to boost error, box 156. As a result, the control signal delivered is used to determine an appropriate proportional valve signal, box 160, for controlling the actuation of the proportional valve 102…the proportional valve signal determined in box 160 is used to move the proportional valve 102, box 166, an amount which is sufficient to establish a fluid flow rate adequate to move the rod 88 to a position at which an appropriate amount of exhaust flow is bypassed by the wastegate valve 28, box 170. The substantially constant pressure fluid supply 104, box 168, is regulated by the proportional valve 102 to position the wastegate valve 28…” (describes how the control signal is determined from the Boosterror); and Para 44 describes that “…In situations where a large boost increase is required, the control signal delivered to move the proportional valve 102 is of a magnitude greater than when a small boost increase is required…” (proportional control of element 28 is shown/described based on Boosterror, per Para 16 this allows for the wastegate to be “infinitely variable” between closed and open positions, there must be values of Boosterror which result in these open and closed positions and there must be an intermediate value of “Boosterror” which is a type of threshold because a “Boosterror” above this intermediate value results in more position change of element 28 and a “Boosterror” less than this intermediate value results in less position change of element 28)).
Re claim 13:
Funke discloses the system (Figs. 1-2) of claim 9 (as described above), wherein the controller (58) is programmed to determine the wastegate position change (see Fig. 2 at 160) based on a lookup table (Para 27 - “lookup table”; Para 28 - “lookup table”)(see Fig. 2 - 160 is shown based on output of boxes 150 and 152, which are determined based on lookup tables per Paras 27 and 28).
Re claim 14:
Funke discloses the system (Figs. 1-2) of claim 9 (as described above), wherein the controller (58) is programmed to determine the boost pressure error (Para 29 - “Boosterror”) comprises determining the boost pressure error by subtracting the boost pressure target (Para 29 - “Boosttarget”) from the measured boost pressure signal (Para 29 - “Boostactual”)(see Fig. 2 at 156 and Para 29 - “…The boost error in box 156 is determined as a difference between actual and target boost values (Boostactual-Boosttarget=Booserror)…”).
Re claim 15:
Funke discloses the system (Figs. 1-2) of claim 9 (as described above), wherein the controller (58) is programmed to determine the boost pressure target (Para 29 - “Boosttarget”) in response to engine speed (Para 27 - “engine speed”) and throttle position (Para 27 - “rack position” (a type of throttle position as shown in Fig. 1 at element 54 and as described in Para 21))(see Fig. 2 at 154 and Paras 27-29 (“Boosttarget” is shown/described determined based on engine speed and throttle position)).
Re claim 16:
Funke discloses the system (Figs. 1-2) of claim 9 (as described above), wherein the controller (58) is programmed to determine the boost pressure target (Para 29 - “Boosttarget”) in response to engine speed (Para 27 - “engine speed”) throttle position (Para 27 - “rack position” (a type of throttle position as shown in Fig. 1 at element 54 and as described in Para 21)), and barometric pressure (Para 28 - “barometric pressure”)(see Fig. 2 at 154 and Paras 27-29 (“Boosttarget” is shown/described determined based on engine speed, throttle position, and barometric pressure)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hallman et al. (U.S. 6,658,849); Jiewertz et al. (U.S. 5,214,919); Robinson (U.S. 7,621,127)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12/19/22